DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 1 of the specification states “US Application No. 14/874,841”, please replace the US Application No. with US Patent No. 11,385,797.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-7, and 14-15 of U.S. Patent No. 11,385,797 (hereafter ‘797). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-7, and 14-15 of ‘797 anticipate claims 1-4, 6-12, 19 and 20 of the present application.
As per claim 1, claim 1 of ‘797 anticipates claim 1 of the present claimed invention.
As per claim 2, claim 7 of ‘797 anticipates claim 2 of the present claimed invention.
As per claim 3, claim 6 of ‘797 anticipates claim 3 of the present claimed invention.
As per claim 4, claim 6 of ‘797 anticipates claim 4 of the present claimed invention.
As per claim 6, claim 15 of ‘797 anticipates claim 6 of the present claimed invention.
As per claim 7, claim 3 of ‘797 anticipates claim 7 of the present claimed invention.
As per claim 8, claim 3 of ‘797 anticipates claim 8 of the present claimed invention.
As per claim 9, claim 4 of ‘797 anticipates claim 9 of the present claimed invention.
As per claim 10, claim 5 of ‘797 anticipates claim 10 of the present claimed invention.
As per claim 11, claim 14 of ‘797 anticipates claim 11 of the present claimed invention.
As per claim 12, claim 15 of ‘797 anticipates claim 12 of the present claimed invention.
As per claim 19, claim 1 of ‘797 anticipates claim 19 of the present claimed invention.
As per claim 20, claim 15 of ‘797 anticipates claim 20 of the present claimed invention.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,385,797  in view of Hashimoto (US 2016/0117104).
As per claim 5, ‘797 teaches all the limitations of claim 1.  Claim 1 of ‘797 does not explicitly teach 
wherein retiring the at least one of the memory regions further includes reducing an over-provisioning (OP) storage capacity of the memory device.
	However, Hashimoto teaches wherein retiring the at least one of the memory regions further includes reducing an over-provisioning (OP) storage capacity of the memory device ([0020]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reducing step of Hashimoto with the overprovisioning of ‘797 because it provides a buffer against bad blocks that increase over time ([0016]).
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,385,797 in view of Flynn et al. (US 2010/0293439) (hereafter Flynn).
As per claim 13, claim 1 of ‘797 recites all the limitations of claim 13, of the present 
application, except a memory device storing a mapping table.  However, Flynn teaches using a mapping table ([0095]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the mapping table of Flynn with the memory device of ‘797 because it allows for addresses to be remapped if the storage device fails, is inaccessible or has some other problems ([0095]).
As per claim 14, claim 3 of ‘797 anticipates claim 14 of the present claimed invention.
As per claim 15, claim 3 of ‘797 anticipates claim 3 of the present claimed invention.
As per claim 16, claim 1 of ‘797 anticipates claim 16 of the present claimed invention.
As per claim 17, claim 12 of ‘797 anticipates claim 17 of the present claimed invention.
As per claim 18, claim 3 of ‘797 anticipates claim 18 of the present claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139